DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits and is responsive to the papers filed on 2/10/2020.  Claims 16-30 are currently pending.

Priority
1.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Information Disclosure Statement
2.	The Information Disclosure Statement (IDS) submitted on 2/10/2020, 7/7/2021, and 1/18/2022 have been considered by the examiner.
	
Drawings
3.	The drawings that were filed on 2/10/2020 have been considered by the examiner.
4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Reference number 100 is not in the specification (Figure 1).
5.	Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations in Claims 16-17 and 27-30 are:
“A method for adjusting measurement parameters of an odometry unit of a rail vehicle, the method comprising the following steps: using at least one sensor unit including an internal image-recording unit to capture sensor data from at least one of an interior or surroundings of the rail vehicle” (Claim 16)
“The method according to claim 16, which further comprises selecting the at least one sensor unit as at least one of: an external image-recording unit, a temperature sensor, a humidity sensor, a LIDAR sensor for obstacle detection.” (Claim 17)
“A data input interface for receiving captured sensor data from a sensor unit including an internal image-recording unit recording images of at least one of an interior or surroundings of the rail vehicle; a weather determination unit for determining weather data based on the captured sensor data; and a defining unit for defining fusion weightings for a fusion of odometric data having been determined on a basis of odometric sensor data from different types of odometric sensors as a function of the determined weather data.” (Claim 27)
“A rail vehicle, comprising: at least one sensor unit having an internal image-recording unit; and an adjustment facility according to claim 27.” (Claim 28)
“A non-transitory computer program product having a computer program which is directly loadable into a storage unit of a computer unit of a rail vehicle, having program portions that when executed on a processor, perform all of the steps of claim 16.” (Claim 29)
“A non-transitory computer-readable medium on which program portions that are executable by a computer unit are stored, in order to carry out all of the steps of claim 16 when the program portions are executed by the computer unit.” (Claim 30)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
8.	Under broadest reasonable interpretation, the odometry unit, weather determination unit, defining unit, and computer unit are being interpreted as a processor.  Under broadest reasonable interpretation, the internal image recording unit and external image recording unit is being interpreted as a camera.  Under broadest reasonable interpretation, the sensor unit is being interpreted as any sensor.  Under broadest reasonable interpretation, the storage unit is being interpreted as a memory.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims of 16-17 and 27-30 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
10.	The disclosure does not describe the claimed functions of “an odometry unit of a rail vehicle, the method comprising the following steps: using at least one sensor unit including an internal image-recording unit to capture sensor data from at least one of an interior or surroundings of the rail vehicle” in Claim 16, “The method according to claim 16, which further comprises selecting the at least one sensor unit as at least one of: an external image-recording unit, a temperature sensor, a humidity sensor, a LIDAR sensor for obstacle detection” in Claim 17, “A data input interface for receiving captured sensor data from a sensor unit including an internal image-recording unit recording images of at least one of an interior or surroundings of the rail vehicle; a weather determination unit for determining weather data based on the captured sensor data; and a defining unit for defining fusion weightings for a fusion of odometric data having been determined on a basis of odometric sensor data from different types of odometric sensors as a function of the determined weather data” in Claim 27, “A rail vehicle, comprising: at least one sensor unit having an internal image-recording unit; and an adjustment facility according to claim 27” in Claim 28, “A non-transitory computer program product having a computer program which is directly loadable into a storage unit of a computer unit of a rail vehicle, having program portions that when executed on a processor, perform all of the steps of claim 16” in Claim 29, and “A non-transitory computer-readable medium on which program portions that are executable by a computer unit are stored, in order to carry out all of the steps of claim 16 when the program portions are executed by the computer unit” in Claim 30.  Any claim not specifically mentioned has been included based on its dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

11.	Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Any claim not specifically mentioned has been included based on its dependency.
12.	Claim 16 limitation recites “a method for adjusting measurement parameters of an odometry unit of a rail vehicle, the method comprising the following steps: using at least one sensor unit including an internal image-recording unit to capture sensor data from at least one of an interior or surroundings of the rail vehicle,” which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The disclosure does not explicitly define the structure of the odometry unit, sensor unit, and internal image recording unit.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Under broadest reasonable interpretation, the odometry unit is being interpreted as a processor, the sensor unit is being interpreted as any sensor, and the internal image recording unit is being interpreted as a camera. 
13.	Claim 17 limitation recites “the method according to claim 16, which further comprises selecting the at least one sensor unit as at least one of: an external image-recording unit, a temperature sensor, a humidity sensor, a LIDAR sensor for obstacle detection,” which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The disclosure does not explicitly define the structure of the external image recording unit.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Under broadest reasonable interpretation, the internal image recording unit is being interpreted as a camera. 
14.	Claim 27 limitation recites “a data input interface for receiving captured sensor data from a sensor unit including an internal image-recording unit recording images of at least one of an interior or surroundings of the rail vehicle; a weather determination unit for determining weather data based on the captured sensor data; and a defining unit for defining fusion weightings for a fusion of odometric data having been determined on a basis of odometric sensor data from different types of odometric sensors as a function of the determined weather data,” which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The disclosure does not explicitly define the structure of the weather determination unit, defining unit, internal image recording unit, and sensor unit.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Under broadest reasonable interpretation, the weather determination unit and defining unit are being interpreted as a processor, the internal image recording unit is being interpreted as a camera, and the sensor unit is being interpreted as any sensor.
15.	Claim 28 limitation recites “a rail vehicle, comprising: at least one sensor unit having an internal image-recording unit; and an adjustment facility according to claim 27,” which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The disclosure does not explicitly define the structure of the sensor unit and internal image recording unit.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Under broadest reasonable interpretation, the internal image recording unit is being interpreted as a camera, and the sensor unit is being interpreted as any sensor.
16.	Claim 29 limitation recites “a non-transitory computer program product having a computer program which is directly loadable into a storage unit of a computer unit of a rail vehicle, having program portions that when executed on a processor, perform all of the steps of claim 16,” which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The disclosure does not explicitly define the structure of the sensor unit and computer unit.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Under broadest reasonable interpretation, the sensor unit is being interpreted as any sensor, and the computer unit is being interpreted as a processor.
17.	Claim 30 limitation recites “a non-transitory computer-readable medium on which program portions that are executable by a computer unit are stored, in order to carry out all of the steps of claim 16 when the program portions are executed by the computer unit,” which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The disclosure does not explicitly define the structure of the computer unit.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Under broadest reasonable interpretation, the computer unit is being interpreted as a processor.
18.	Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
19.	Regarding Claim 16, the claim is indefinite because it cannot be clearly understood what is meant by “fusion weightings.”  The claim is being interpreted as using a combination of sensors to determine odometric data, as a function of the determined weather data.  Claims 27-30 have the same limitations as Claim 1 except for their dependencies and are rejected for the same reasoning.
20.	Claims 28-30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.  Claims 28, 29, and 30 are independent claims written in dependent form.  The independent claims should be written with all the limitations of Claim 16 and/or Claim 27.

Claim Rejections - 35 USC § 103
21.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
22.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

23.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
24.	Claims 16-19, 21-24, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Eckelmann (DE 102015201041 A1) in view of Faber (US 20140233805 A1).
25.	Regarding Claim 16, Eckelmann teaches a method for adjusting measurement parameters of an odometry unit of a rail vehicle, the method comprising the following steps (Eckelmann: [0017] "According to claim 4 it is provided that the detected position is used for calibrating odometric systems. The typical drift error and other measurement errors in odometry systems for path determination are kept below a limit by means of the calibration of the frequent that takes place at approximately the same distance distances by means of the calibration [adjust measurement parameters]."): 
Determining fusion weightings for a fusion of odometric data having been determined on a basis of sensor data of different types of odometric sensors, as a function of the determined weather data (Eckelmann: [0016] and [0017] "According to claim 7, on the other hand, it is provided that the radar sensor is connected to a route atlas for position assignment, the route atlas containing location-marking-specific identifiers. 131 This also results in different crossing patterns when driving over the different location markings, which enable a position determination using the route atlas... Ultimately, a vital and safe navigation system can be implemented, if necessary by data fusion with other navigation variables [fusion of odometric data from sensor data]."  Also, “According to claim 4 it is provided that the detected position is used for calibrating odometric systems. The typical drift error and other measurement errors in odometry systems for path determination are kept below a limit value by means of the frequent correction that takes place at approximately the same distance distances by means of the calibration. Instead of odometric measurement methods, any other method for determining the path, for example using a Doppler radar device [types of odometric sensors], can also be calibrated from an analogous point of view. The measurement accuracy of the Doppler radar device depends in particular on environmental conditions, for example precipitation, so that the recalibration must be carried out more or less frequently depending on environmental conditions [based on weather data].”).
Eckelmann does teach that the measurement accuracy depends on the environmental conditions in [0017], but fails to explicitly teach using at least one sensor unit including an internal image-recording unit to capture sensor data from at least one of an interior or surroundings of the rail vehicle; and determining weather data based on the captured sensor data.
However, in the same field of endeavor, Faber teaches using at least one sensor unit including an internal image-recording unit to capture sensor data from at least one of an interior or surroundings of the rail vehicle; and determining weather data based on the captured sensor data (Faber: [0027], [0029], and [0031] "Control unit 100 has a device 102 for ascertaining an imaging feature in a piece of image information, and a device 104 for determining weather information for characterizing the weather condition. Vehicle 106 has a surroundings detection device 108 [image recording unit, capture surroundings of vehicle] as well as a vehicle control system 110."  Also, "For camera-based hardware systems and software systems in vehicle 106, it is of interest to know currently prevailing weather conditions such as rain, snow, wet roadways, fog, water spray, dust, etc."  Also, "The method has a step 202 of ascertaining at least one imaging feature [based on captured sensor data] in a piece of image information, and a step 204 of determining weather information for characterizing the weather condition [determine weather data].").
Eckelmann and Faber are considered to be analogous to the claim invention because they are in the same field of rail vehicle data acquisition.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Eckelmann to incorporate the teachings of Faber to determine weather data because it provides the benefit of using the weather data to accurately determine the position of the rail vehicle.
26.	Regarding Claim 17, Eckelmann and Faber remains as applied above in Claim 16, and further, Faber teaches selecting the at least one sensor unit as at least one of: an external image-recording unit, a temperature sensor, a humidity sensor, a LIDAR sensor for obstacle detection (Faber: [0027] "Control unit 100 has a device 102 for ascertaining an imaging feature in a piece of image information, and a device 104 for determining weather information for characterizing the weather condition. Vehicle 106 has a surroundings detection device 108 [image recording unit, capture surroundings of vehicle] as well as a vehicle control system 110.").  
27.	Regarding Claim 18, Eckelmann and Faber remains as applied above in Claim 17, and further, Faber teaches selecting a monitoring camera as the internal image-recording unit (Faber: [0032] "The image information may be received by a camera [monitoring camera], for example. The camera may be mounted on the vehicle and may detect the surroundings [from internal image recording unit] ahead of the vehicle.").
28.	Regarding Claim 19, Eckelmann and Faber remains as applied above in Claim 18, and further, Faber teaches using the monitoring camera to observe the weather so that image data can be captured from external surroundings of the rail vehicle (Faber: [0027] and [0031] "Control unit 100 has a device 102 for ascertaining an imaging feature in a piece of image information, and a device 104 for determining weather information for characterizing the weather condition. Vehicle 106 has a surroundings detection device 108 [image recording unit as monitoring camera, capture surroundings of vehicle] as well as a vehicle control system 110."  Also, "The method has a step 202 of ascertaining at least one imaging feature in a piece of image information, and a step 204 of determining weather information [observe weather information] for characterizing the weather condition.").
29.	Regarding Claim 21, Eckelmann and Faber remains as applied above in Claim 19, and further, Faber teaches determining a current weather situation based on the image data captured by the monitoring camera (Faber: [0027], [0029], and [0031] "Control unit 100 has a device 102 for ascertaining an imaging feature in a piece of image information [from monitoring camera], and a device 104 for determining weather information for characterizing the weather condition. Vehicle 106 has a surroundings detection device 108 [image recording unit, capture surroundings of vehicle] as well as a vehicle control system 110."  Also, "For camera-based hardware systems and software systems in vehicle 106, it is of interest to know currently prevailing weather conditions [current weather situation] such as rain, snow, wet roadways, fog, water spray, dust, etc."  Also, "The method has a step 202 of ascertaining at least one imaging feature [based on captured sensor data] in a piece of image information, and a step 204 of determining weather information for characterizing the weather condition [determine current weather data].").
30.	Regarding Claim 22, Eckelmann and Faber remains as applied above in Claim 21, and further, Faber teaches applying an image evaluation method based on machine vision to the captured image data to determine the current weather situation (Faber: [0011] and [0033] "The expected value may thus be a brightness distribution, a shape, a dimension, or a configuration of a range of the image, or a combination thereof A closest match may be found by making a comparison, and the weather condition associated with the selected expected value may be provided as weather information."  Also, "The weather information may characterize the current weather condition. Based on the weather information, a vehicle control system may preventively adapt control parameters to the current weather condition. The imaging feature may be compared to a plurality of expected values in step 204 [image evaluation]. Each of the expected values may represent a different weather condition and be associated with a different piece of weather information [to determine current weather situation].").
31.	Regarding Claim 23, Eckelmann and Faber remains as applied above in Claim 22, and further, Faber teaches carrying out the image evaluation method by comparing the image data with different image patterns each being assigned to a different weather situation (Faber: [0033] "The weather information may characterize the current weather condition. Based on the weather information, a vehicle control system may preventively adapt control parameters to the current weather condition. The imaging feature may be compared to a plurality of expected values in step 204 [image evaluation by comparing with different image patterns]. Each of the expected values [image pattern] may represent a different weather condition and be associated with a different piece of weather information [to determine current weather situation].").
32.	Regarding Claim 24, Eckelmann and Faber remains as applied above in Claim 23, and further, Faber teaches selecting different weather situations as: snow fall,Page 5 of 8Docket No. 2017P09908Application No. PCT/EP2018/069642Prel. Amdt. dated December 18, 2019 fog, rain (Faber: [0006] and [0027] "The present invention is based on the finding that in darkness, the field of vision of a driver of a vehicle has different characteristic features when various weather conditions such as rain, snow, fog, swirling dust, or dry weather prevail."  Also, "Control unit 100 has a device 102 for ascertaining an imaging feature in a piece of image information, and a device 104 for determining weather information for characterizing the weather condition [select weather situations]. Vehicle 106 has a surroundings detection device 108 as well as a vehicle control system 110.").
33.	Regarding Claim 27, Eckelmann teaches an adjustment facility for a rail vehicle, the adjustment facility comprising (Eckelmann: [0012] "It is particularly advantageous that the location markings [adjustment facilities], in contrast to beacons or transponders, are not complex technical devices, but rather the simplest, for example line-like, patterns in the track area."):
And a defining unit for defining fusion weightings for a fusion of odometric data having been determined on a basis of odometric sensor data from different types of odometric sensors as a function of the determined weather data (Eckelmann: [0016] and [0017] "According to claim 7, on the other hand, it is provided that the radar sensor is connected to a route atlas for position assignment, the route atlas containing location-marking-specific identifiers. 131 This also results in different crossing patterns when driving over the different location markings, which enable a position determination using the route atlas... Ultimately, a vital and safe navigation system can be implemented, if necessary by data fusion with other navigation variables [fusion of odometric data from sensor data]."  Also, "The measurement accuracy of the Doppler radar device depends in particular on environmental conditions, for example precipitation, so that the recalibration must be carried out more or less frequently depending on environmental conditions [based on weather data].").
Eckelmann does teach that the measurement accuracy depends on the environmental conditions in [0017], but fails to explicitly teach a data input interface for receiving captured sensor data from a sensor unit including an internal image-recording unit recording images of at least one of an interior or surroundings of the rail vehicle; and a weather determination unit for determining weather data based on the captured sensor data.
However, in the same field of endeavor, Faber teaches a data input interface for receiving captured sensor data from a sensor unit including an internal image-recording unit recording images of at least one of an interior or surroundings of the rail vehicle; and a weather determination unit for determining weather data based on the captured sensor data (Faber: [0027], [0029], and [0031] "Control unit 100 has a device 102 [data input interface] for ascertaining an imaging feature in a piece of image information, and a device 104 for determining weather information for characterizing the weather condition. Vehicle 106 has a surroundings detection device 108 [image recording unit, capture surroundings of vehicle] as well as a vehicle control system 110."  Also, "For camera-based hardware systems and software systems in vehicle 106, it is of interest to know currently prevailing weather conditions such as rain, snow, wet roadways, fog, water spray, dust, etc."  Also, "The method has a step 202 of ascertaining at least one imaging feature [based on captured sensor data] in a piece of image information, and a step 204 of determining weather information for characterizing the weather condition [determine weather data].").
Eckelmann and Faber are considered to be analogous to the claim invention because they are in the same field of rail vehicle data acquisition.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Eckelmann to incorporate the teachings of Faber to determine weather data because it provides the benefit of using the weather data to accurately determine the position of the rail vehicle.
34.	Regarding Claim 28, Eckelmann and Faber remains as applied above in Claim 27, and further Eckelmann teaches a rail vehicle, comprising… an adjustment facility according to claim 27 (Eckelmann: [0001], [0009]-[0010], and [0012] "The invention relates to a method for vehicle-side position data acquisition in a rail vehicle and a related device."  Also, "According to the method, the object is achieved in that the positions of roadside location markings are detected by sensors. The object is also achieved according to claim 5 in that the rail vehicle has at least one sensor for detecting the positions of location markings on the track."  Also, "It is particularly advantageous that the location markings [adjustment facilities], in contrast to beacons or transponders, are not complex technical devices, but rather the simplest, for example line-like, patterns in the track area."). 
	Eckelmann fails to explicitly teach at least one sensor unit having an internal image-recording unit.
	However, in the same field of endeavor, Faber teaches at least one sensor unit having an internal image-recording unit (Faber: [0027] "Control unit 100 has a device 102 for ascertaining an imaging feature in a piece of image information, and a device 104 for determining weather information for characterizing the weather condition. Vehicle 106 has a surroundings detection device 108 [image recording unit, capture surroundings of vehicle] as well as a vehicle control system 110.").
Eckelmann and Faber are considered to be analogous to the claim invention because they are in the same field of rail vehicle data acquisition.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Eckelmann to incorporate the teachings of Faber to determine weather data because it provides the benefit of using the weather data to accurately determine the position of the rail vehicle.
35.	Regarding Claim 29, Eckelmann and Faber remains as applied above in Claim 16.
	Eckelmann fails to explicitly teach a non-transitory computer program product having a computer program which is directly loadable into a storage unit of a computer unit of a rail vehicle, having program portions that when executed on a processor, perform all of the steps of claim 16.
	However, in the same field of endeavor, Faber teaches a non-transitory computer program product having a computer program which is directly loadable into a storage unit of a computer unit of a rail vehicle, having program portions that when executed on a processor, perform all of the steps of claim 16 (Faber: [0021] "Also advantageous is a computer program product having program code which may be stored on a machine-readable carrier such as a semiconductor memory, a hard drive memory, or an optical memory and used for carrying out the method according to one of the above-described specific embodiments when the program is executed on a device which corresponds to a computer.").
Eckelmann and Faber are considered to be analogous to the claim invention because they are in the same field of rail vehicle data acquisition.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Eckelmann to incorporate the teachings of Faber to determine weather data using a computer program product because it provides the benefit of using the weather data to accurately determine the position of the rail vehicle.
36.	Regarding Claim 30, Eckelmann and Faber remains as applied above in Claim 16.
	Eckelmann fails to explicitly teach a non-transitory computer-readable medium on which program portions that are executable by a computer unit are stored, in order to carry out all of the steps of claim 16 when the program portions are executed by the computer unit.
	However, in the same field of endeavor, Faber teaches a non-transitory computer-readable medium on which program portions that are executable by a computer unit are stored, in order to carry out all of the steps of claim 16 when the program portions are executed by the computer unit (Faber: [0021] "Also advantageous is a computer program product having program code which may be stored on a machine-readable carrier such as a semiconductor memory, a hard drive memory, or an optical memory and used for carrying out the method according to one of the above-described specific embodiments when the program is executed on a device which corresponds to a computer.").
Eckelmann and Faber are considered to be analogous to the claim invention because they are in the same field of rail vehicle data acquisition.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Eckelmann to incorporate the teachings of Faber to determine weather data using a computer readable medium because it provides the benefit of using the weather data to accurately determine the position of the rail vehicle.
37.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Eckelmann (DE 102015201041 A1), in view of Faber (US 20140233805 A1), and in further view of Chan (KR 20130108715 A).
38.	Regarding Claim 20, Eckelmann and Faber remains as applied above in Claim 18, and further, Faber teaches using the monitoring camera to observe the weather so that image data can be captured… (Faber: [0028] and [0031] "Surroundings detection device 108 [monitoring camera] generates the image information and provides it for other devices in vehicle 106. [from internal area of vehicle]."  Also, "The method has a step 202 of ascertaining at least one imaging feature in a piece of image information, and a step 204 of determining weather information [observe weather information] for characterizing the weather condition.").
	Faber fails to explicitly teach using the monitoring camera… so that image data can be captured from the internal area of the rail vehicle.
	However, in the same field of endeavor, Chan teaches using the monitoring camera… so that image data can be captured from the internal area of the rail vehicle (Chan-: [0045] and [0080] "In addition, since the camera 110 is installed inside the cabin [internal area of the vehicle], it is possible to install the camera 110 independently of other systems necessary for traveling the railway vehicle, and to prevent malfunction or damage due to an impact occurring during traveling of the railway vehicle."  Also, "Next, the image capturing step S20 is a step of photographing an external image of a railroad car that is being driven using one or more cameras 110 installed inside the front window of the railroad car, the image of the display unit 210 installed at predetermined intervals around the line and the image of the specific region including the predetermined feature point 220 are photographed.").
Eckelmann, Faber, and Chan are considered to be analogous to the claim invention because they are in the same field of rail vehicle data acquisition.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Eckelmann and Faber to incorporate the teachings of Chan to use the monitoring camera from the internal area of the rail vehicle because it provides the benefit of a wider field of view and to prevent malfunction or damage of the camera.  Additionally, the internal camera is used to determine the position of the rail vehicle.
39.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Eckelmann (DE 102015201041 A1), in view of Faber (US 20140233805 A1), and in further view of Porsch (EP 2805866 A2).
40.	Regarding Claim 25, Eckelmann and Faber remains as applied above in Claim 16.
	Eckelmann and Faber fails to explicitly teach using current operating data of an air-conditioning system of the rail vehicle to determine a weather situation.
	However, in the same field of endeavor, Porsch teaches using current operating data of an air-conditioning system of the rail vehicle to determine a weather situation (Porsch: [0002], [0004], and [0022] "A typical example is the control of an air conditioning unit, which depends on the ambient conditions, e.g. B. the outside temperature is adjusted. In this and in other applications in the rail vehicle, for example, a threshold value is set for a controlled variable as a function of the ambient conditions."  Also, "Efficient and up-to-date observation of the weather parameter [determine a weather situation] can be easily achieved by detecting the value of the weather parameter by a rail vehicle that is currently traveling along the section."  Also, "The value of the weather parameter T is included for a control process of a device unit 30 embodied as an air conditioning device [using operating data of air conditioning system] in the first rail vehicle 14." Note that the air conditioning system is operating on the basis on determining the weather situation (weather parameter).).
Eckelmann, Faber, and Porsch are considered to be analogous to the claim invention because they are in the same field of rail vehicle data acquisition.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Eckelmann and Faber to incorporate the teachings of Porsch to use the operating data of an air conditioning to determine a weather situation because it provides the benefit of using a sensor and the air conditioning unit to determine the weather.  Additionally, the temperature sensor provides the benefit of using the weather data to determine the position of the rail vehicle.
41.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Eckelmann (DE 102015201041 A1), in view of Faber (US 20140233805 A1), and in further view of Chung (US 20160046308 A1).
42.	Regarding Claim 26, Eckelmann and Faber remains as applied above in Claim 16.
	Eckelmann and Faber fails to explicitly teach reducing fusion weightings of sensors classified as fault-prone due to weather data, as a function of the determined weather data.  
	However, in the same field of endeavor, Chung teaches reducing fusion weightings of sensors classified as fault-prone due to weather data, as a function of the determined weather data (Chung: [0059] and [0062] "In some cases, one sensor can sense over the entire ranges of distance, elevation and azimuth, and in other cases, more than one sensor may be required to sense over the entire ranges of distance, elevation and azimuth, e.g., to take into account the sensing ranges of the various sensors as well as the effects of the environment (e.g., light, rain, fog, snow, darkness) on those ranges."  Also, "Thus, even the failure of all location determining units 130 of one type would not completely deprive positive train control unit 100 of accurate geographic location data. Moreover, correlating or otherwise combining the location information provided by plural location determining units 130 can provide location information to greater accuracy and/or with greater reliability than could only one location determining unit or one type of location determining unit." Note that a skilled practitioner would recognize that fusion weighting are reduced when there is more than one sensor used to sense distance because the ranges of the sensors are affected due to the weather conditions.  Because the ranges are affected by weather, they are classified as fault prone as a function of the weather data.).
Eckelmann, Faber, and Chung are considered to be analogous to the claim invention because they are in the same field of rail vehicle data acquisition.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Eckelmann and Faber to incorporate the teachings of Chung to reduce the weightings when the sensors are faulty because it provides the benefit of gathering reliable sensor data using data fusion to accurately determine the position of the rail vehicle. 

Prior Art
43.	The prior art made of record and not relied upon is considered pertinent, most relevant, to applicant's disclosure.
Desbordes (US 20150008294 A1)
Hoon (KR 20170022709 A)
McQuillen (US 20180320609 A1)
Warta (US 20160082991 A1)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T SILVA whose telephone number is (571)272-6506. The examiner can normally be reached Mon-Thurs, 7:00-4:30; Second Fri, 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL T SILVA/Examiner, Art Unit 3663          

/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663